DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 12, 15, 16, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 10, 12 and 16 recites the limitation "the atmosphere".  There is insufficient antecedent basis for this limitation in the claim.
Claims 15 and 20 are rejected for depending from either claims 4, 10, 12 or 16. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-11 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIMAZAKI et al. (US 2003/0027471).
With respect to claim 6, SHIMAZAKI et al. discloses a carbon fiber sheet (e.g., form) (paragraphs [0078]-[0085]). The carbon fiber sheet is formed of a resin sheet (Paragraphs [0060]-[0062] and [0074]-[0079]). 
Claim 6 is directed to a carbon fiber sheet, which is formed by forming a resin sheet into a carbon fiber form. This is a “product-by-process” claim. The courts have generally held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Since the carbon fiber sheet of SHIMAZAKI et al. is made from a resin sheet, the product as claimed is met by the product of SHIMAZAKI et al.. 
Claims 7-10 are rejected as being directed to the process limitations of the “product-by-process” portion of claim 6, which do not determine patentability of the claims. With the only 
With respect to claim 11, SHIMAZAKI et al. discloses that the resin is an epoxy resin (Paragraph [0064]). Thus, it would appear that the final carbon fiber sheet would have the same structural similarities between that being claimed and that of SHIMAZAKI et al.. 
With respect to claims 16-20 SHIMAZAKI et al. discloses that the resin is an epoxy resin (Paragraph [0064]). Thus, it would appear that the final carbon fiber sheet would have the same structural similarities between that being claimed and that of SHIMAZAKI et al..


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
________________________________________________________________________
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIMAZAKI et al. (US 2003/0027471) in view of TOKITA et al. (JP 2003-212972, machine translation).
With respect to claim 1, SHIMAZAKI et al. discloses a process for producing a carbon fiber sheet (Abstract). The process comprising a carbon fiber forming step of heating a resin sheet (Paragraphs [0060]-[0062] and [0074]-[0079]) to a carbonization temperature to form the resin sheet into a carbon fiber sheet (e.g., carbon fiber form). The temperature elevation rate is preferably 200 C/min (Paragraph [0076]). 
 SHIMAZAKI et al. does not explicitly disclose heating at the claimed rate. TOKITA et al. discloses a quick heating-up rate to carbonize to form the carbon material (Overview, Problem to be Solved and Solution) to provide a high yield. The heating rate is 100 to 500 
The courts have generally held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) . MPEP 2144.05, II, A. 
Moreover, the courts have generally held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. MPEP 2144, II. 
In the instant case, TOKITA et al. describes the rapid heating rate as increasing yield. Thus, Examiner believes that one having ordinary skill in the art, prior to the effective filing date of the claimed invention, would be motivated to further increase the rate of temperature increase to the point of 15,000 C/second or higher, as claimed, to further increase the yield. This would appear to be simply a change in temperature rate, when the prior art already describes the general conditions of increasing the rate of temperature rise, and thus a further increase would simply be a discovery of a workable range. Such a discovery would also appear to be a simple improvement of making the part faster, as being an implicit motivation to modify the prior art. 
With respect to claim 5, SHIMAZAKI et al. discloses that the resin is an epoxy resin (Paragraph [0064]). 


Allowable Subject Matter
Claims 2, 3, 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
TOKITA et al. discloses an amount of the irradiation of between 0.1 and 300 mJ/cm2 (e.g., 0.000001 J/mm2 and .003J/mm2), which is less than is claimed in claim 2. 
LEE et al. (US 4,370,141) discloses a laser with an output of between 1.5 and 2.2 W/cm2 (e.g., 0.015 and 0.022 W/mm2). 
Thus, the prior art does not teach or suggest the claimed combination of output density, amount of irradiation energy and the heating rate to form a carbon fiber sheet from a resin sheet, per se. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745